                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JOHNNY SAMUEL RICHTHOFEN                       *    CIVIL ACTION NO. 16-16020
                                                *
 VERSUS                                         *    SECTION: “H”(1)
                                                *
 NANCY A. BERRYHILL, ACTING                     *    JUDGE JANE TRICHE MILAZZO
 COMMISSIONER OF THE SOCIAL                     *
 SECURITY ADMINISTRATION                        *    MAGISTRATE JUDGE
                                                *    JANIS VAN MEERVELD
 ************************************           *

                                            ORDER

       The Court, after considering the record, the applicable law, the Magistrate Judge’s Report

and Recommendation, and finding that as of this date the parties have filed no objections to the

Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate Judge’s Report

and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that the Defendant shall pay plaintiff Johnny Samuel Richthofen

$4,462.50 in reasonable attorney’s fees and $17.25 in reasonable expenses.

       New Orleans, Louisiana, this 10th day of May, 2019.


                                            ________________________________
                                                 JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE
